EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sally Teng on June 16, 2021.
The application has been amended as follows: 
IN THE SPECIFICATION:
Page 19, amend the paragraph at lines 24-34 with the following:
Figure 1: Identification of conserved HCV peptide segments. Sequence diversity plot of the full HCV genome with defined conserved HCV segments. (A) The calculated sequence diversity for an example sequence dataset is shown for the full HCV genome (sequence dataset HCV gtl/3a, containing 72 sequences) using a window size of k=20. For conserved vaccine design, segments with a variability <25% (lowest quartile, marked blue) were defined as conserved and selected for conserved immunogen design. (B) Consensus sequences for selected conserved segments for three different immunogen analyses HCV genotype 1 (a, blue) (SEQ ID NO: 1-7, 9, 10, 12, 13, 15, 17, 18, 20, 21, 23-27, 29-35, 37 and 38), HCV genotype 1/3 (b, green) (SEQ ID NO: 39, 41, 43-48, 50, 52, 54, 56, 58, 60, 61, 63-65, 67, 69, 71-73, 75, 76, 78 and 80) and HCV genotype 1-6 (c, orange) (SEQ ID NO: 81, 83, 84, 44, 85, 86, 88, 90, 92, 94, 96, 97, 99, 101, 103, 105, 106, 108, 109, 110, 112-114 and 116) are depicted. Conserved segments are numbered after position on the HCV genome, with viral regions specified.
Page 24, line 9, after “MDAMKRGLCCVLLLCGAVFVSPSQEIHARFRR”, insert “(SEQ ID NO: 194)”.


IN THE CLAIMS:

Claims 15-24 are canceled.

Examiner’s Comment
Applicant’s election of species C (genotypes 1, 2, 3, 4, 5 and 6) and SEQ ID NO: 118-125 in the reply filed on May 6, 2021 is acknowledged.  In view of the examiner’s amendment, all species recited in claim 1 are rejoined (i.e., i) genotypes 1a and 1b, and ii) genotypes 1 and 3).
The amendment to the specification on page 19 inserts sequence identifiers for the consensus sequences of genotype 1, genotype 1/3, and genotype 1-6, as outlined on pages 33-36 of the specification for GT1 long, GT1/3 long, and GT1-6 long, respectively.  
The amendment to the specification on page 24 inserts a sequence identifier for the amino acid sequence recited at line 9.
The amendments to claims 1, 28, 33 and 37 are made without prejudice.
Claims 15-24 are canceled without prejudice.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest a nucleic acid encoding a fusion polypeptide comprising a plurality of conserved peptide sequences across HCV genotypes 1a and 1b, or genotypes 1 and 3, and genotypes 1 to 6, wherein at least one of the conserved sequences is comprises at least part of a sequence of a non-structural protein of the HCV genotypes, and at least one of the conserved sequences is selected from SEQ ID NO: 118-125, since the sequences are free of the prior art of record.


Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Complete Claim Listing with Examiner’s Amendment
1.    (Currently Amended) A nucleic acid encoding a fusion polypeptide comprising a plurality of conserved peptide sequences, 
i)    HCV genotypes la and 1b;
ii)    HCV genotypes 1 and 3; or
iii)    HCV genotypes 1 to 6; and
wherein at least one of the conserved peptide sequences comprises at least part of a sequence of a non-structural protein of the HCV genotypes, and wherein at least one of the conserved sequences is selected from SEQ ID NO: 118-125.
2.    (Canceled)
3.    (Previously Presented) The nucleic acid according to claim 1, wherein the plurality of conserved peptide sequences comprise 5 or more conserved peptide sequences.
4-11. (Canceled)
12. (Previously Presented) The nucleic acid according to claim 1, wherein the conserved peptide sequences are not distanced apart by more than 10 residues in the polypeptide sequence.
13.    (Previously Presented) The nucleic acid according to claim 1, wherein two or more, or all, of the plurality of conserved peptide sequences are directly joined together in the polypeptide.
14-24.    (Canceled)
25.    (Previously Presented) The nucleic acid according to claim 1, wherein some or all of the conserved peptide sequences are derived from non-structural HCV proteins.
26-27. (Canceled)
28. (Currently Amended) The nucleic acid according to claim 1, wherein


29. (Previously Presented) The nucleic acid according to claim 1, wherein the nucleic acid further encodes a peptide adjuvant.
30-32. (Canceled)
33.    (Currently Amended) The nucleic acid according to claim 1, wherein the nucleic acid is a viral vector
34.    (Canceled)
35.    (Previously Presented) A composition comprising the nucleic acid according to claim 1.
36.    (Canceled)
37.    (Currently Amended) A method of treatment 
-    the nucleic acid according to claim 1; or
-    a composition comprising the nucleic acid according to claim 1.
38-44. (Canceled)













/STACY B CHEN/Primary Examiner, Art Unit 1648